 276
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 25
 
Dubin Paper Company 
and
 
Warehouse Employees 
Local 169 a/w International Brotherhood of 
Teamsters.
  
Case 04

CA

079713
 
November 
2
1
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AND 
G
RIFFIN
 
The Acting General Counsel seeks default judgment in 
this case on the ground that the Respondent has failed to 
file an answer to the complaint.  Upon a charge, first 
amended charge, and second amended charge filed by the 
Union on April 26, June 29, and July 23, 2012, respe
c-
tively, the Acting General Counsel 
issued a complaint 
and notice of hearing on August 23, 2012, alleging that 
the Respondent has violated Section 8(a)(5) and (1) of 
the Act.  The Respondent failed to fi
le an answer.
 
On September 17, 2012, the Acting General Counsel 
filed a Motion for Defaul
t Judgment with the Board.  
Thereafter, on September 18, 2012, the Board issued an 
order transferring the proceeding to the Board and a N
o-
tice to Show Cause why the motion should not be gran
t-
ed.  The Respondent filed a timely response to the Notice 
to Show
 
Cause.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
Ruling on Motion for Default Judgment
 
Section 102.20 of the Board's Rules and Regulations 
provides that the allegations in the complaint shal
l be 
deemed admitted if an answer is not filed within 14 days 
from service of the complaint, unless good cause is 
shown.  In addition, the complaint affirmatively states 
that the answer must be received on or before September 
6, 2012.  The complaint furthe
r states that if no answer is 
filed, the Board may find, pursuant to a Motion for D
e-
fault Judgment, that the allegations in the complaint are 
true.  The Respondent failed to file an answer.  Therea
f-
ter, on September 10, 2012, the Region sent a letter to th
e 
Respondent notifying the Respondent that it had failed to 
submit an answer in response to the complaint and the 
significance of that failure.  The letter provided the R
e-
spondent with additional time until September 17, 2012 
to file an answer.  The Respon
dent failed to file an a
n-
swer.
 
In its response to the Notice to Show Cause, the R
e-
spondent claims that it is now in bankruptcy proceedings; 
that those proceedings stay the instant proceeding; and 
that upon the filing of the bankruptcy petition, the R
e-
spond


that as it relates to Frank Hockman and Frank Dubin, the 

a-
tions that speak to acts of Respondents i
ndividually that 

1
  
The Respondent further 

Respondents would be prepared to respond to those all
e-

In addition, th
e Respondent states that its position with 
regard to the charge, the first amended charge, and the 
second amended charge, as previously communicated to 
the Region and as attached to its response to the Notice 
to Show Cause, remains unchanged.  The Acting G
e
neral 
Counsel filed a response.
 
For the reasons set forth below, we find that the R
e-

failing to file a timely answer to the complaint.  Ban
k-
ruptcy proceedings do not constitute either good cause 
for fai
ling to file an answer or a basis for denying the 
Acting General Counsel's motion.
2
 
 
It is well established 
that the institution of bankruptcy proceedings does not 
deprive the Board of jurisdiction or authority to entertain 
and process an unfair labor prac
tice case to its final di
s-
position.
3
 
The Respondent also claims that the 
M
otion 
for 
D
e-
fault 
J
udgment 
should be denied because the complaint
 
does not specifically allege acts that would render Frank 
Hoffman and Frank Dubin individually liable for any 
violat
ions that may be established, and because the R
e-
spondent has previously communicated its position

which remains unchanged

during the investigation of 
the unfair labor practice charge and amended charges.  
Those assertions do not explain why the Respondent 
failed to file a timely answer to the complaint and do not 
constitute good cause for failing to file an answer.  The 
complaint alleges that the Respondent refused to provide 

a-
tion of bargaining unit em
ployees with respect to the 


Show Cause focuses on the reasons for the closure and 
its current financial status.  The Respondent, however, 
fails to
 
explain why it did not answer the complaint or 
                                        
   
 
1
 
Although the Respondent refers to the second amended complaint, 
it is clear that it meant to refer to the second amended charge; the co
m-
plaint in this matter was not amended.
 
2
 
See, e.g., 
OK Toil
et 
&
 
Towel Supply, Inc
., 339 NLRB 1100, 1100 
(2003) (institution of bankruptcy proceedings does not constitute good 
cause for the failure to file a timely answer).
 
3
 
See, e.g., 
Asher Candy, Inc
., 358 NLRB 
24
, 
25
 
fn. 8 (2012); 
Ca
r-
dinal Services
, 295 NLRB 93
3, 933 fn. 2 (1989).  Board proceedings 
fall within the exception to the automatic stay provisions for procee
d-
ings by a governmental unit to enforce its police or regul
a
tory powers.  
See id., and cases cited therein; 
NLRB v. 15th Avenue Iron Works, Inc.
, 
9
64 F.2d 1336, 1337 (2d Cir. 1992)
; accord: 
Ah
r
ens Aircraft, Inc. v. 
NLRB
, 703 F.2d 23, 23 (1st Cir. 1983).
 
 DUBIN PAPER CO
.
 
277
 
why it withheld the requested information from the U
n-
ion.  
Where a respondent, even one proceeding pro se,
4
 
fails to respond to complaint allegations until after the 
Notice to Show Cause has issued, despite h
aving been 
notified in writing that it must do so, and has provided no 
good cause explanation for its failure to file a timely a
n-
swer, subsequent attempts to file an answer will be d
e-
nied as untimely.
  
Pointing Plus Inc.
, 358 NLRB 
1536, 
1536
 
(2012).  To th

e-
sponse to the Notice to Show Cause is intended to a
n-
swer the complaint allegations, it is undi
s
puted that it 
was not filed until after the Notice to Show Cause issued, 
and no good cause was shown for the fai
l
ure to file a 
t
imely answer.
 
Accordingly, we grant the Acting General Counsel's 
Motion for Default Judgment.
 
On the entire record, the National Labor Relations 
Board makes the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all material times until on or about April 
10,
 
2
012, 
the Respondent, a Pennsylvania corporation, was e
n-
gaged in the sale and distribution of paper products at its 
plant located at 
1910
 
South Columbus
5
 
Boulevard, Phi
l-
adelphia, Pennsylvania.
 
During the 12
-
month period ending April 
10,
 
2012, the 
Respondent
, in conducting its business operations d
e-
scribed above, sold and shipped goods valued in excess 
of 
$50,000
 
directly to points outside the Commonwealth 
of Pennsylvania.
 
At all material times, the Respondent has been an e
m-
ployer engaged in commerce within t
he meaning of Se
c-
tion 2(2), 
(6)
,
 
and 
(7) 
of the Act a
nd the Union, War
e-
house Employees Local 169 a/w International Brothe
r-
hood of Teamsters, is a labor organization within the 
meaning of Section 2(5) of the Act.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
At all m
aterial times, the following individuals have 
held the positions set forth opposite their respective 
names and have been supervisors of the Respondent 
within the meaning of Section 2(11) of the Act and 
agents within the meaning of Section 2(13) of the Act 

 
Frank Hockman    

    
Vice President
 
Frank Dubin
         

     
Vice President
-
Secretary
 
                                        
   
 
4
 
The Respondent here was represented by counsel.
 
5
 

South Columbia Boulevard.  The a
ffidavit of service, however, ind
i-
cates that the complaint was served at the correct address.
 
The following employees of the Respondent constitute 
a unit appropriate for the purposes of collective
 
bargai
n-
ing within the meaning 
of Section 9(b) of the Act.
 
All full
-
time and regular part
-
time warehousemen, e
x-
cluding all other employees, drivers, guards and supe
r-
visors as defined in the Act.
 
At all material times, the Union has been the designa
t-
ed exclusive collective
-
bargaining rep
resentative of the 
unit and has been recognized as such by the Respondent.  
This recognition has been embodied in successive colle
c-
tive
-
bargaining agreements, the most recent of which is 
effective for the period May 1, 2009
,
 
through April 30, 
2014.
 
At all 
material times, based on Section 9(a) of the Act, 
the Union has been the exclusive collective
-
bargaining 
representative of the unit employed by the Respond
ent.
 
On or about April 19, 2012, the Union, by letter to the 

 
Respondent 
furnish the Union with the following information set 
forth in items 1, 2, 3, and 4 of that letter:
 
1.  
Audited financial statements and all exhibits 
for the last 3 fiscal years.
 
2.  
The most recent unaudited financial statement 
for the current 
fiscal year to date.
 
3.  

the last 3 fiscal years and the current fiscal year to 
date.
 
4.  
Copies of corporate tax returns for the last 3 
fiscal years.
 
The April 19, 2012 letter stated that the Union was reques
t-
ing
 
the information to assist it in negotiations concerning the 

facility.
 
On or about June 3, 2012, the Union, by email from 
u
nion 

that the Respondent fu
rnish to the Union information 

n-
ventory.
 
The information requested by the Union, as described 

r-
formance of its duties as the exclusive collective
-
barg
aining representative of the unit.
 
Since about April 19, 2012, the Respondent has failed 
and refused to furnish the Union with the above
-
described information requested about April 19, 2012.
 
Since about June 3, 2012, the Respondent has failed 
and refused t
o furnish the Union with the above
-
described information requested about June 3, 2012.
 
C
ONCLUSION OF 
L
AW
 
By the acts and conduct described above, the R
e-
spondent has been failing and refusing to bargain colle
c-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
278
 
tively and in good faith with the exclusive coll
ective
-
bargaining representative of its employees, and has 
thereby engaged in unfair labor practices affecting co
m-
merce within the meaning of Section 8(a)(5) and (1) and 
Section 2(6) and (7) of the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged i
n ce
r-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 
and (1) by failing t
o provide relevant and necessary i
n-
formation requested by the Union on or about April 19 
and June 3, 2012, we shall order the Respondent to pr
o-
vide the Union with the
 
requested information.
 
ORDER
 
The National Labor Relations Board orders that the 
Responden
t, Dubin Paper Company, Philadelphia, Pen
n-
sylvania, its officers, agents, successors, and assigns, 
shall
 
1.
  
Cease and desist from
 
(a)
 
Failing and refusing to furnish the Union info
r-

r-
mance of its duties
 
as the exclusive bargaining repr
e-
sentative of the employees in the following appropriate 
unit:
 
All full
-
time and regular part
-
time warehousemen, e
x-
cluding all other employees, drivers, guards and supe
r-
visors as defined in the Act.
 
(b)
 
In any like or relat
ed manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2.
  
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a)
 
Furnish the Union with the 
information it requeste
d 
on April 19 and June 3, 2012.
 
(b)
 
Within 14 days after service by the Region, post at 
its Philadelphia, Pennsylvania facility copies of the a
t-

6
  
Copies of the n
o-
tice, on forms provided by the Region
al Director for R
e-

r-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily poste
d.  
In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
                                        
   
 
6
 
If this Order is enforced by a judgment of a United States court of 

a-
tional Labor Relations Bo

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its employees by
 
such 
means.
7
  
Reasonable steps shall be taken by the R
e-
spondent to ensure that the notices are not altered, d
e-
faced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the R
e-
spondent has gone out of business or
 
closed the facility 
involved in these proceedings, the Respondent shall d
u-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since April 19, 2012.
 
(c)
 
Within 21 d
ays after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER O
F THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, o
r assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
W
E WILL NOT
 
fail and refuse to furnish the Union with 
req
uested information that is relevant and necessary to 

collective
-
bargaining representative of the employees in 
the following appropriate unit:
 
All full
-
time and regular part
-
time warehousemen, e
x-
cluding
 
all other employees, drivers, guards and supe
r-
visors as defined in the Act.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce employees in the exercise of the 
rights listed above.
 
W
E WILL 
furnish the Union with the information 
it r
e-
quested
 
on April 19 and June 3, 2012.
 
D
UBIN 
P
APER 
C
O
.
 
                                        
   
 
7
 
For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing
, 356 NLRB 
11
 
(2010), Member Hayes would
 
not require ele
c
tronic 
distribution of the notice.
 
